Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All rejections not reiterated herein below are withdrawn in view of the amendments filed 04-26-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, 
Claims 1, 3-7, 9-14, 16-17, and 19-20 are rejected because they recite limitation “curable material”, “the curable material is cured”, and “forming pads by curing the pad material”. These limitations do not have any support in the specification; therefore, they are failing to comply with the written description requirement. 
Claim 14 is rejected because it recites the step of “filling the first pad mold with a first curable pad material; and forming a first pad by curing the first pad material to embed at least a portion of the length of the first seam within an interior of the first pad”. There is not any support in the specification for this specific step; therefore, it is failing to comply with the written description requirement.
Claim 16 is rejected because it recites the step of “positioning a length of the second seam within a second pad mold; “filling the second pad mold with a second curable pad material; and forming a second pad by curing the second pad material to embed at least a portion of the length of the second seam within an interior of the second pad”. There is not any support in the specification for this specific step; therefore, it is failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case, claims 3-4 are depended on a cancelled claim (i.e. claim 2). For the express purpose of an examination on the merits, this limitation is interpreted as claims 3-4, each depends on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. J. Brophy (2,325,656).
Regarding claim 1, Brophy discloses a structure capable of a cycling garment comprising: 
at least two fabric sections joined to form a seam (fig 1-3, members 7, 9, and 11);
a pad  comprising a curable polymer material disposed along a length of the seam, wherein the length of the seam bonds to the pad and is substantially embedded within an interior of the pad along the length of the seam when the curable material is cured (fig 1-3, members 15 and 21). 
Regarding claim 5, Brophy discloses a structure capable of cycling garment comprising: 
a first fabric layer comprising a first fabric section and a second fabric section joined to the first fabric section to form a first seam (fig 1-3, members 7, 9, and 11); and
a first pad comprising a first curable polymer material disposed along a first length of the first seam, wherein the first length of the first seam bonds to the first pad and is substantially embedded within an interior of the first pad when the first curable polymer material is 2Application Serial No. 16/406,234Docket No.: C00019927US02cured (fig 1-3, members 15 and 21). 
Regarding claim 10, Brophy discloses the first cured polymer pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction.  It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. pad) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gath teaches structure, as presently claimed, that would be capable of being positioned lateral to a mid-sagittal plane in a first direction.
Regarding claim 11, Brophy discloses at least a portion of the first cured polymer pad is adapted to be positioned beneath an ischial pelvis bone of a person wearing the garment. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. pad) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gath teaches structure, as presently claimed, that would be capable of being positioned beneath an ischial pelvis bone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) in view of J.J Brophy (2,325,656).
Regarding claim 1, Chen teaches a cycling garment comprising: 
at least two fabric sections joined to form a seam (fig 4 annotated below);
a pad (fig 4, member 30).
Brophy teaches a pad comprising a curable polymer material disposed along a length of the seam, wherein the length of the seam bonds to the pad and is substantially embedded within an interior of the pad along the length of the seam when the curable material is cured (fig 1-3, members 15 and 21). 

    PNG
    media_image1.png
    300
    630
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Chen by using the pad material and embedded the seam within an interior of the pad, as taught by Brophy, in order to reinforce the seam and preventing the seam to break easily and preventing the inturned seam from rubbing a user skin.
Regarding claim 5, Chen teaches a cycling garment comprising: 
a first fabric layer comprising a first fabric section and a second fabric section joined to the first fabric section to form a first seam(fig 4 annotated above);
a pad (fig 4, member 30).
Brophy teaches a pad comprising a curable polymer material disposed along a length of the seam, wherein the length of the seam bonds to the pad and is substantially embedded within an interior of the pad along the length of the seam when the curable material is cured (fig 1-3, members 15 and 21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Chen by using the pad material and embedded the seam within an interior of the pad, as taught by Brophy, in order to reinforce the seam and preventing the seam to break easily and preventing the inturned seam from rubbing a user skin.
Regarding claim 6, the modified garment Chen-Brophy teaches all the limitations of claim 5 and Chen further teaches wherein the first fabric layer further comprises: a third fabric section joined to the first fabric section to form a second seam (fig 4 annotated above); and a second pad (member 20).
Brophy a comprising a curable polymer material disposed along a length of the seam, wherein the length of the second seam bonds to the pad and is substantially embedded within an interior of the pad when the curable polymer material is cured (fig 1-3, members 15 and 21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the garment of Chen by using the pad material and embedded the seam within an interior of the pad, as taught by Brophy, in order to reinforce the seam and preventing the seam to break easily and preventing the inturned seam from rubbing a user skin.
Regarding claim 7, the modified garment Chen-Brophy discloses the first fabric layer further comprises a fourth fabric section (Chen, fig 4, member 21) attached to at least the first fabric section.  
Regarding claim 10, the modified garment Chen-Brophy discloses the first cured polymer pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction (Chen, fig 4).  
Regarding claim 11, the modified garment Chen-Brophy discloses at least a portion of the first cured polymer pad is adapted to be positioned beneath an ischial pelvis bone of a person wearing the garment (Chen, fig 4).
Regarding claim 12, the modified garment Chen-Brophy discloses the first cured polymer pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction and the second cured polymer pad is adapted to be positioned lateral to the mid-sagittal plane in in a second direction (Chen, fig 4).  
Regarding claim 13, the modified garment Chen-Brophy discloses at least a portion of the first cured polymer pad is adapted to be positioned beneath a first ischial pelvis bone of a person wearing the garment and the second cured polymer pad is adapted to be positioned beneath a second ischial pelvis bone of a person wearing the garment (Chen, fig 4).  
Examiner noted for claims 10-13: It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The modified structure Chen-Brophy teaches cycling garment, as present claimed, that would be capable of position as claimed.

Claims 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) and J.J Brophy (2,325,656) as applied to claims 2 and 6 above, and further in view of Maier (2009/0113598).
Regarding claims 3-4, the modified garment Chen-Brophy teaches all limitations of claim 2 except the curable polymer is silicone or rubber.
Maier teaches a cyclist garment having the pad is made of silicone (para 0040) or rubber (para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Chen by using the material of Maier, in order to provide greater technical performance and greater comfort for the user compared to know garment are obtained (Maier, para 0023).
Regarding claim 9, the modified garment Chen-Brophy teaches all limitations of claim 6 except a second fabric layer attached to the first fabric layer so as to dispose at least the first cured polymer pad between the first fabric layer and the second fabric layer.  
Maier further teaches another layer of fabric (fig 8, member 141)} attach to the pad and the fabric (fig 8, member 120 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Chen by adding another layer, as taught by Mater, in order to protect the pad form wear and tear.

Claims 14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) in view of Tawney et al. (2015/0374070).
Regarding claim 14, Chen teaches method for manufacturing a cycling garment comprising at least the steps of: 
providing a first fabric layer comprising a first fabric section and a second fabric section joining the first and second fabric sections to form a first seam (fig 4 annotated above);
providing a pad (fig 4, member 30).
Chen does not teach positioning a length of the first seam within a first pad mold; filling the first pad mold with a first curable pad material; and forming a first pad by curing the first pad material to embed at least a portion of the length of the first seam within an interior of the first pad.
Tawney teaches a method of manufacturing a cycling garment having a step of positioning a length of the first seam (fig 4, member 446 on the left) within a first pad mold; filling the first pad mold with a first curable pad material; and forming a first pad by curing the first pad material to embed at least a portion of the length of the first seam within an interior of the first pad (fig 2-4, para 0013 and 0075-0077).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Chen by adding the step of Tawney, in order to increase the durability of a seam (Tawney, para 0076).
Regarding claim 16, the modified method Chen-Tawney teaches all limitations of claim 14 and Chen further teaches providing a third fabric section (fig 4 annotated above); joining the first and third fabric sections to form a second seam (fig 4 annotated above); and a pad (fig 4 member 30).
Tawney further teaches4Application Serial No. 16/406,234 Docket No.: C00019927US02positioning a length of the second seam within a second pad mold (fig 4, member 446 on the right); filling the second pad mold with a second curable pad material; and forming a second pad by curing the second pad material to embed at least a portion of the length of the second seam within an interior of the second pad (fig 2-4, para 0013 and 0075-0077).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Chen by adding the step of Tawney, in order to increase the durability of a seam (Tawney, para 0076).
Regarding claim 17, the modified method Chen-Tawney discloses attaching a fourth fabric section to a posterior of at least the first fabric section (Chen, fig 4, member 21). 
Regarding claim 20, the modified method Chen-Tawney discloses the step of selecting the at least a portion of the length of the first seam and the at least a portion of the length of the second seam so as to position the first and second pads to rest directly under the wearer's ischial pelvis bones (Chen, fig 4).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) and Tawney et al. (2015/0374070) as applied to claim 14 above, and further in view of Maier (2009/0113598).
Regarding claim 19, the modified method Chen-Tawney teaches all limitations of claim 14 except attaching second fabric layer to the first fabric layer so as to dispose the first pad between the first fabric layer and the second fabric layer.  
Maier further teaches another layer of fabric (fig 8, member 141)} attach to the pad and the fabric (fig 8, member 120 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the structure of Chen by adding another layer, as taught by Mater, in order to protect the pad form wear and tear.
Response to Arguments
Applicant’s arguments, dated 04-26-2022, with respect to the claims’ objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 04-26-2022, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 04-26-2022, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that none of the art which has been used in the previous office action teaches the curable material and the step of placing the stitch in a mold, then filling the mold with curable material. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732